Citation Nr: 1102775	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service in the Louisiana Army National 
Guard (LARNG) from November 1990 to June 1991, with service in 
Southwest Asia from February to May 1991.  The Veteran also 
claims additional service in the LARNG from 1965 to 1993.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2007 by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

The Veteran requested a video-conference hearing in connection 
with the claim of entitlement to service connection for Meniere's 
disease.  The hearing was scheduled and subsequently held in 
August 2010.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) and the hearing transcript is of record.  
The record was left open for period of 60 days after the hearing 
to afford the Veteran an opportunity to submit medical evidence 
in support of this claim.  The Veteran provided additional 
medical evidence from M. Casey, M.D. in September 2010 along with 
a waiver of RO jurisdiction.  This evidence is associated with 
the claims file.

In March 2009, the Veteran sought a compensable evaluation for 
his service-connected bilateral hearing loss disability.  The RO 
issued a rating decision in July 2009 in which it increased the 
Veteran's disability evaluation to 10 percent under 38 C.F.R. § 
4.85, Diagnostic Code 6100, effective March 10, 2009.  The 
Veteran was notified of this decision and in July 2010, the 
Veteran filed a timely notice of disagreement.  The RO 
subsequently issued a statement of the case (SOC) that same 
month.  In September 2010, following the Board hearing, the 
Veteran's substantive appeal was received.  Accordingly, this 
issue is also before the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

Service Connection Claim

The Veteran contends that his currently diagnosed Meniere's 
disease is related to his period of service, and in particular, 
to an injury in 1967 or 1968 in which he sustained "torn" or 
"broken" eardrums from firing artillery, purportedly while at 
"summer camp."  See hearing transcript, pp. 3-8.  In the 
alternative, the Veteran's representative alleges aggravation of 
a preexisting disability and/or entitlement to benefits as 
secondary to service-connected hearing loss.   

Service treatment records (STRs) associated with the claims file 
dated March 1987 and August 1989 noted evidence of ear drum 
scarring.  In May 1991, the Veteran's past medical history was 
significant for a torn left ear drum in 1969.

Preliminarily, the Board notes that the nature and extent of the 
Veteran's service in the LARNG is unclear from the evidence of 
record.  In this regard, the Veteran testified that he had 
service in the LARNG from 1965 to 1993.  This assertion has not 
been verified to date.  In light of this information, the 
Louisiana Adjutant General should be contacted and asked to 
verify the Veteran's inclusive dates (by day, month, and year) of 
active duty, active duty training (ACDUTRA), and inactive duty 
training (INACDUTRA).  

It appears that some of the Veteran's STRs are included in the 
claims file.  However, there are no records included in the 
claims file for the period of time during which the Veteran 
claimed to have sustained his ruptured ear drums (i.e., 1967 to 
1969).  Thus, complete copies of the Veteran's STRs and his 
service personnel records (SPRs), including any and all line of 
duty determinations and physical profile reports, should likewise 
be obtained and associated with the claims file.  All efforts to 
obtain these records should be fully documented.  If these 
records cannot be obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Once the additional 
information discussed in the action paragraphs below is obtained, 
the Veteran should be afforded a VA examination to determine the 
nature and etiology of the currently diagnosed Meniere's disease.   
  
The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, VA medical records pertaining to the Veteran that are 
dated from August 30, 2008 should be obtained. 

The AMC should also provide the Veteran with complete VCAA 
notification and inform him of the type of information and 
evidence needed to substantiate a service connection claim for 
Meniere's disease on direct, presumptive, and secondary bases.  
The Veteran should also be informed, pursuant to 38 C.F.R. § 
3.310, of the type of information and evidence needed to 
substantiate his service connection claim based on in-service 
aggravation of a preexisting disability.

Increased Rating Claim

As discussed above, the Veteran's claim of entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss is 
before the Board for appellate consideration.  In his September 
2010 substantive appeal, the Veteran requested a hearing in 
connection with this claim.  Specifically, the Veteran requested 
either a Travel Board hearing or video-conference hearing 
"whichever comes first."  To date, however, the Board observes 
that the Veteran has not been scheduled for his requested hearing 
in connection with this claim.  Therefore, a remand is required 
to address this issue.

Accordingly, the case is REMANDED for the following action:
1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  The notice 
letter must provide information about the 
type of evidence necessary to establish 
service connection for Meniere's disease on 
direct and presumptive bases.  The notice 
letter should also advise the Veteran of the 
information and evidence needed to 
substantiate his service connection claim for 
Meniere's disease on a secondary basis, to 
include as secondary to service-connected 
hearing loss.
 
2.  Contact the Louisiana Adjutant General 
for verification of all periods of the 
Veteran's service in the National Guard.  In 
particular, the Adjutant General should 
verify the Veteran's inclusive dates (by day, 
month, and year) of active duty, ACDUTRA and 
INACDUTRA.  Additionally, obtain a complete 
copy of the Veteran's service treatment and 
service personnel records, including any and 
all line of duty determinations and physical 
profile reports.  All efforts to obtain these 
records should be fully documented.  If these 
records cannot be obtained, the Veteran 
should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2010).

3.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from August 30, 2008.

4.  After the above development is completed, 
schedule the Veteran for a VA examination to 
assess the nature and etiology of his 
currently diagnosed Meniere's disease.  The 
examiner should note in the examination 
report that the claims file has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
indicate when the currently diagnosed 
Meniere's disease was first manifested (i.e., 
prior to a period of military service, during 
a period of military service, or after 
discharge from service).  If the examiner 
determines that the Veteran's Meniere's 
disease existed prior to a period of military 
service, the examiner is asked to express an 
opinion as to whether there was a permanent 
increase in the severity of the underlying 
pathology associated with the Veteran's 
Meniere's disease which occurred during 
service.  If the examiner answers this 
question affirmatively, the examiner is then 
asked to express an opinion as to whether the 
increase in severity is due to the natural 
progress of the disease.  If the examiner 
determines that the Veteran's Meniere's 
disease did not increase in severity during 
service, the examiner should indicate as 
such.  Note:  For VA purposes, temporary or 
intermittent flare-ups during service are not 
sufficient to be considered "aggravation in 
service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  

If the examiner determines that the Veteran's 
Meniere's disease did not exist prior to a 
period of military service, the examiner is 
asked to indicate whether the Veteran's 
currently diagnosed Meniere's disease is at 
least as likely as not (i.e., 50 percent or 
greater possibility) related to a period or 
periods of active duty, ACDUTRA, or 
INACDUTRA, and in particular, to the claimed 
ruptured ear drums.  

In the alternative, the examiner is also 
asked to indicate whether the Veteran's 
currently diagnosed Meniere's disease is 
proximately due to, the result of, or caused 
by the Veteran's service-connected hearing 
loss disability.  If not, the examiner is 
then asked to express an opinion as to 
whether the Veteran's Meniere's disease is 
aggravated by (i.e., permanently worsened) 
his service-connected hearing loss 
disability.  If so, the examiner is asked to 
state also whether any increase in severity 
of the Meniere's disease was due to the 
natural progress of the Meniere's disease.  
If possible, the examiner should indicate the 
date of onset of the aggravation, and if this 
is not possible, the examiner should state as 
such.  The examiner must provide a complete 
rationale for any stated opinion.  

5.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  The examination reports should be 
returned to the examiner if it is deficient 
in any manner.   

6.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board. 

7.  Schedule the Veteran for a video-
conference hearing or Travel Board hearing 
before a Veterans Law Judge following the 
usual procedures in connection with his claim 
of entitlement to an evaluation in excess of 
10 percent for a bilateral hearing loss 
disability.  Note:  The Veteran requested 
either a video-conference hearing or Travel 
Board hearing, whichever was available first.  
See September 2010 substantive appeal. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


